                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:20-CV-00244-RJC-DSC


 PAMELA BENNETT et. al.,                              )
                                                      )
                     Plaintiffs,                      )
                                                      )
 v.                                                   )
                                                      )
 BANK OF AMERICA N.A. et. al.,                        )
                                                      )
                   Defendants.                        )



                MEMORANDUM AND RECOMMENDATION AND ORDER

         THIS MATTER is before the Court on “Defendant Bank of America N.A.’s “Motion to

Dismiss First Amended Complaint” (document #8), as well as the parties’ briefs and exhibits.

         The Motion was referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. §

636(b)(1) and is ripe for determination.

         Having fully considered the arguments, the record, and the applicable authority, the

undersigned respectfully recommends that Defendant’s Motion to Dismiss be granted as discussed

below.


               I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

         This is an action arising from the foreclosure of a mortgage on real property located at 8129

Via Luna in Rancho Santa Fe, California. (the “Property”).          Plaintiffs allege that Defendant

violated a Consent Judgment with the United States Office of the Comptroller as well as an

automatic bankruptcy stay by obtaining an order for eviction or unlawful detainer.         Plaintiffs’


                                                  1

         Case 3:20-cv-00244-RJC-DSC Document 11 Filed 07/29/20 Page 1 of 6
claims have also been the subject of two state court actions in California. Although Plaintiffs did

not bring a claim for violation of a bankruptcy stay in state court, they did plead facts supporting

such a claim. Plaintiffs’ first lawsuit was dismissed by the Superior Court of Los Angeles County.

Their second lawsuit was dismissed by the Superior Court of San Diego County. In the second

lawsuit, the court entered an order finding Plaintiffs to be “vexatious litigants.” They were

prohibited from filing any future actions in the California courts without posting a bond, being

represented by counsel, or obtaining advance permission from the presiding judge. Both the

dismissals and prefiling injunction were affirmed on appeal. See Exhibit G to document #8-1.

                                       II. DISCUSSION

       In reviewing a Rule 12(b)(6) motion, “the court should accept as true all well-pleaded

allegations and should view the complaint in a light most favorable to the plaintiff.” Mylan Labs.,

Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993). The plaintiff’s “[f]actual allegations must be

enough to raise a right to relief above the speculative level.” Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007). “[O]nce a claim has been stated adequately, it may be supported by showing

any set of facts consistent with the allegations in the complaint.” Id. at 563. A complaint attacked

by a Rule 12(b)(6) motion to dismiss will survive if it contains enough facts to “state a claim to

relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly,

550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id.

       In Iqbal, the Supreme Court articulated a two-step process for determining whether a

complaint meets this plausibility standard. First, the court identifies allegations that, because they

are no more than conclusions, are not entitled to the assumption of truth. Id. “Threadbare recitals


                                                  2

       Case 3:20-cv-00244-RJC-DSC Document 11 Filed 07/29/20 Page 2 of 6
of the elements of a cause of action, supported by mere conclusory statements, do not suffice.” Id.

(citing Twombly, 550 U.S. at 555) (allegation that government officials adopted challenged policy

“because of” its adverse effects on protected group was conclusory and not assumed to be true).

Although the pleading requirements stated in “Rule 8 [of the Federal Rules of Civil Procedure]

mark[] a notable and generous departure from the hyper-technical, code-pleading regime of a prior

era ... it does not unlock the doors of discovery for a plaintiff armed with nothing more than

conclusions.” Id. at 678-79.

       Second, to the extent there are well-pleaded factual allegations, the court should assume

their truth and then determine whether they plausibly give rise to an entitlement to relief. Id. at

679. “Determining whether a complaint contains sufficient facts to state a plausible claim for relief

“will ... be a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Id. “Where the well-pleaded facts do not permit the court to

infer more than the mere possibility of misconduct, the complaint has alleged-but it has not

‘show[n]’-‘that the pleader is entitled to relief,’” and therefore should be dismissed. Id. (quoting

Fed. R. Civ. P. 8(a)(2)).

       The sufficiency of the factual allegations aside, “Rule 12(b)(6) authorizes a court to dismiss

a claim on the basis of a dispositive issue of law.” Sons of Confederate Veterans v. City of

Lexington, 722 F.3d 224, 228 (4th Cir. 2013) (quoting Neitzke v. Williams, 490 U.S. 319, 327

(1989)). Indeed, where “it is clear that no relief could be granted under any set of facts that could

be proved consistent with the allegations, a claim must be dismissed.” Neitzke v. Williams, 490

U.S. at 328; see also Stratton v. Mecklenburg Cnty. Dept. of Soc. Servs., 521 Fed. Appx. 278, 293

(4th Cir. 2013)). The court must not “accept as true a legal conclusion couched as a factual

allegation.” Anand v. Ocwen Loan Servicing, LLC, 754 F.3d 195, 198 (4th Cir. 2014).



                                                 3

       Case 3:20-cv-00244-RJC-DSC Document 11 Filed 07/29/20 Page 3 of 6
          Plaintiffs’ Complaint is barred by the Rooker-Feldman doctrine which prohibits actions

attacking state court judgments in federal court. This doctrine provides that "a party losing in state

court is barred from seeking what in substance would be appellate review of the state judgment in

a United States district court, based upon losing party's claim that the state judgment itself violates

the losers ... rights." Johnson v. DeGrandy, 512 U.S. 997, 1005-06 (1994). See also District of

Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983); Rooker v. Fidelity Trust

Company, 263 U.S. 413, 416 (1923). Whether evaluated as an attack on the foreclosure order or

the underlying proceedings, the Rooker-Feldman doctrine bars Plaintiffs’ action here.

          Plaintiffs’ claims are also barred by the doctrine of res judicata. Federal courts are required

to “give the same preclusive effect to state court judgments that those judgments would be given

in the courts of the state from which the judgments emerged.” Kremer v. Chemical Constr. Corp.,

456 U.S. 461, 466 (1982). Accord Gray v. Federal National Mortgage Association, No. COA18-

871, 2019 N.C. App. LEXIS 296 (N.C. Ct. App. Mar. 26, 2019). In California, “[a] final judgment

on the merits of an action precludes the parties or their privies from re-litigating issues that were

or could have been raised in the earlier action.” Cal. Coastal Cmty. v. Super. Ct., 210 Cal. App. 3d

1488, 1498 (1998); see also Tensor Group v. City of Glendale, 14 Cal. App. 4th 154, 160 (1993)

(holding that if a claim or issue could have been raised in the original matter, “the judgment is

conclusive on it despite the fact that it was not in fact expressly pleaded or otherwise argued…”)

While Plaintiffs have not previously brought a claim for violation of a bankruptcy stay, they did

plead those underlying facts in the California matters. They could have pled the violation of the

bankruptcy stay claim there. Accordingly, that claim as well as the others pled in state court are

barred.




                                                    4

       Case 3:20-cv-00244-RJC-DSC Document 11 Filed 07/29/20 Page 4 of 6
       For those reasons and the other reasons stated in Defendant’s briefs, the undersigned

respectfully recommends that its Motion to Dismiss be granted.


                                          III. ORDER

       IT IS HEREBY ORDERED that all further proceedings in this action including all

discovery are STAYED pending the District Judge’s ruling on this Memorandum and

Recommendation and Order.


                                  IV. RECOMMENDATION

       FOR THE FOREGOING REASONS, the undersigned respectfully recommends that

“Defendant Bank of America N.A.’s “Motion to Dismiss First Amended Complaint” (document

#8) be GRANTED and the Complaint be DISMISSED WITH PREJUDICE.


                              V. NOTICE OF APPEAL RIGHTS

       The parties are hereby advised that pursuant to 28 U.S.C. §636(b)(1)(c), written objections

to the proposed findings of fact and conclusions of law and the recommendation contained in this

Memorandum must be filed within fourteen days after service of same. Failure to file objections

to this Memorandum with the District Court constitutes a waiver of the right to de novo review by

the District Judge. Diamond v. Colonial Life, 416 F.3d 310, 315-16 (4th Cir. 2005); Wells v.

Shriners Hosp., 109 F.3d 198, 201 (4th Cir. 1997); Snyder v. Ridenour, 889 F.2d 1363, 1365 (4th

Cir. 1989). Moreover, failure to file timely objections will also preclude the parties from raising

such objections on appeal. Thomas v. Arn, 474 U.S. 140, 147 (1985); Diamond, 416 F.3d at 316;

Page v. Lee, 337 F.3d 411, 416 n.3 (4th Cir. 2003); Wells, 109 F.3d at 201; Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91 (4th Cir. 1984).


                                                5

      Case 3:20-cv-00244-RJC-DSC Document 11 Filed 07/29/20 Page 5 of 6
       The Clerk is directed to send copies of this Memorandum and Recommendation and Order

to pro se Plaintiffs, counsel for Defendants, and to the Honorable Robert J. Conrad, Jr.

       SO ORDERED AND RECOMMENDED.
                                       Signed: July 29, 2020




                                                 6

      Case 3:20-cv-00244-RJC-DSC Document 11 Filed 07/29/20 Page 6 of 6
